WOODLEY, Commissioner.
Appellants Joe J. Danna and Max Rud-berg are the sureties of Tennison Searcy on a bond required by a magistrate for his appearance to answer a burglary charge.
Following his indictment, Tennison Sear-cy failed to appear.
A judgment nisi was entered and following service, was made final.
No brief has been filed by appellants following their notice of appeal, and the state’s motion to dismiss the appeal must be granted. See Bell v. State, Tex.Cr.App., 244 S.W.2d 210.
The appeal is dismissed.
Opinion approved by the Court